I concur with the decision and analysis of the majority to affirm the trial court with respect to the assignment of error raised in Case No. 85364 and the first assignment of error raised in Case No. 84793.
With respect to Hall's second assignment of error in case 84793, I concur in judgment only with the majority.1
1 See my concurring and dissenting opinion in State v. Lett, Cuyahoga App. Nos. 84707 and 84729, 2005-Ohio-2665, and Judge James J. Sweeney's dissenting opinion in State v. Atkins-Boozer, Cuyahoga App. No. 84151, 2005-Ohio-2666, in which I concurred.